Name: 95/273/EC: Commission Decision of 6 July 1995 relating to the institution of a Scientific Committee for Food
 Type: Decision
 Subject Matter: health;  EU institutions and European civil service;  personnel management and staff remuneration; NA
 Date Published: 1995-07-18

 Avis juridique important|31995D027395/273/EC: Commission Decision of 6 July 1995 relating to the institution of a Scientific Committee for Food Official Journal L 167 , 18/07/1995 P. 0022 - 0023COMMISSION DECISION of 6 July 1995 relating to the institution of a Scientific Committee for Food (95/273/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas the drafting and amendment of common rules concerning the composition, manufacturing characteristics, packaging and labelling of foodstuffs requires consideration of the problems relating to the protection of health and safety of persons;Whereas the quest for solutions to these problems needs the participation of highly qualified scientific personnel, particularly in the fields associated with medicine, nutrition, toxicology, biology, chemistry or other similar disciplines;Whereas contact with such groups should assume a permanent character in the form of a committee of a consultative nature established by the Commission;Whereas Commission Decision 74/234/EEC of 16 April 1974 relating to the institution of a Scientific Committee for Food (1), as amended by Decision 86/241/EEC (2), provides that the said Committee shall be composed of not more than 18 members; whereas, in view of the further enlargement of the Community on 1 January 1995 and the increase in the Committee's workload since the said number of members was established, the maximum number of members provided for should be increased;Whereas, according to Article 101, Protocol 37 and Chapter XII of Annex II to the Agreement on the European Economic Area, the Commission has undertaken to ensure the participation in the Scientific Committee for Food of at least one highly qualified scientist from those Member States of the European Free Trade Association signatory to the Agreement;Whereas scientific advice on matters relating to food safety must, in the interests of consumers and industry, be independent and transparent;Whereas, in the interests of transparency, Decision 74/234/EEC should be replaced by this Decision,HAS DECIDED AS FOLLOWS:Article 1 A Scientific Committee for Food hereinafter called the 'Committee` is hereby established by the Commission.Article 2 1. The Committee shall be consulted by the Commission whenever a legal act requires so.2. The Committee may be consulted by the Commission on any other problem relating to the protection of the health and safety of persons arising or likely to arise from the consumption of food, in particular on nutritional, hygienic and toxicological issues.3. The Committee may draw the attention of the Commission to any such problem.Article 3 The Committee shall be composed of not more than 20 members.Article 4 The Members of the Committee shall be nominated by the Commission from highly qualified scientific persons having competence in the fields referred to in Article 2 (2).Article 5 The Committee shall elect a chairman and two vice-chairmen from its members. The election shall take place by simple majority of the members.Article 6 1. The mandate of a member, chairman or vice-chairman of the Committee shall have a term of three years. It shall be renewable. However, the chairman and vice-chairmen of the Committee may not be immediately re-elected after being in office for two consecutive periods of three years. The duties shall not be subject to remuneration.After the expiry of the period of three years, the members, chairman or vice-chairmen of the Committee remain in office until their replacement or the renewal of their mandate.2. Where a member, chairman or vice-chairmen of the Committee finds he is unable to fulfil his mandate, or where the circumstances which led to his nomination significantly change, or in the case of his resignation, he shall be replaced for the remaining term of the mandate in accordance with the procedure provided, as the case may be, in Article 4 or Article 5.Article 7 1. The Committee may form working groups from amongst its members.2. The mandate of the working groups shall be to report to the Committee on the subjects referred to them by the latter.Article 8 1. The Committee and the working groups shall meet at the invitation of a representative of the Commission.2. The representative of the Commission as well as other officials and interested agents of the Commission shall assist at the meeting of the Committee and the working groups.3. The representative of the Commission may invite individuals having particular expertise in the subject being studied to participate at the meetings.4. The Commission shall provide the secretariat of the Committee and the working groups.5. The Commission shall codify the working practices and procedures of the Committee and make them available to interested parties.Article 9 1. The deliberations of the Committee shall relate to the requests for opinion put by the representative of the Commission.The representative of the Commission, in requesting the opinion of the Committee, may fix the length of time within which the opinion is to be given.2. Where the opinion requested is the subject of the unanimous agreement of the members of the Committee, these latter establish the common conclusions. In the absence of unanimous agreement, the various positions taken in the course of the deliberations shall be entered in a report drawn up under the responsibility of the representative of the Commission.3. The Commission shall publish the opinions of the Committee.Article 10 Without prejudice to Article 214 of the Treaty members shall be obliged not to divulge information coming to their knowledge as a result of the work of the Committee when the representative of the Commission informs them that the opinion requested relates to material of a confidential nature.In this case, only the members of the Committee and the representatives of the Commission shall be present at the meetings.Article 11 Members shall be required to notify the Commission annually, and as they occur during the work of the Committee and its working groups, of interests which could prejudice their independence.Article 12 Decision 74/234/EEC is hereby repealed.Done at Brussels, 6 July 1995.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 136, 20. 5. 1974, p. 1.(2) OJ No L 163, 19. 6. 1986, p. 40.